Case 3:17-cv-01104-VLB Document 82-20 Filed 05/15/19 Page 1 of 2




                  Exhibit 21
              Case 3:17-cv-01104-VLB Document 82-20 Filed 05/15/19 Page 2 of 2
                                                         Sunday, September 17, 2017 at 3:36:12 PM Paciﬁc Daylight Time

Subject: date check
Date: Tuesday, December 15, 2015 at 6:58:11 AM Paciﬁc Standard Time
From: Susan Byrne <susan.byrne@yale.edu>
To:      Dovidio, John <john.dovidio@yale.edu>
Dear Jack,
I write with a follow-up to our meeOng yesterday. For purposes of appeal, does the 45-day clock start with
yesterday's meeOng, or on my receipt of the wriTen response from the Dean?

Thanks,
Sue

Susan Byrne
Associate Professor of Spanish and Renaissance Studies
Department of Spanish and Portuguese
Yale University
hTp://suebyrne.com
- - ---- -----




                                         INITIAL DISCOVERY PROTOCOLS                                             Page 1 of 1
                                                                                                             P239
